DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 2, 7, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-11, 13-16, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaushik (US 2017/0185323 A1).
For claim 1, Kaushik teaches a method for managing a storage system, comprising: at a second device: in response to receiving a command to failback a first device, determining a snapshot synchronized between the second device and the first device before a failure of the first device, wherein the first device has been failed over to the second device (see paragraphs abstract, [0027], [0032], and other locations: ; causing the first device to be restored based on the snapshot; determining a change in latest data of the second device relative to the snapshot; and synchronizing the change to the first device (see [0032], [0073], and other locations: view resynchronization as said).

For claim 3, Kaushik teaches the limitations of claim 1 for the reasons above and further teaches determining the change comprises: obtaining a record indicating a storage region that is updated in the second device from the failure of the first device; and determining the change based on the record (see [0066] and other locations: once request logged/recorded, updating consistency group). 

For claim 4, Kaushik teaches the limitations of claim 1 for the reasons above and further teaches in response to the change being synchronized to the first device, receiving a write request from the first device, wherein the first device receives the write request from an application (see abstract in view of [0036]: applications often write to disk). 

For claim 5, Kaushik teaches the limitations of claim 1 for the reasons above and further teaches sending a request to the first device to establish a mirror of a predetermined storage region of the second device on the first device; and in response to determining the change, synchronizing the change to the mirror on the first device (see locations pointed to above: synchronized objects are mirrors of each other). 

For claims 6 and 8-10, the claims recite less and more broad limitations from claims 1 and 3-5 respectively, except for claim 10, in which “initializing a predetermined storage 

For claims 11, 13-16, and 18-20, the claims recite essentially similar limitations as claims 1, 3-6, and 8-10 respectively. Claims 11, 13-16, and 18-20 are a device.

For claims 21-22, the claims recite essentially similar limitations as claims 1 and 6 respectively. Claims 21-22 are computer program product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114